Citation Nr: 0212033	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which the RO determined that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a bilateral ankle disability had not been 
received.  The appellant appealed, and in July 2001, the 
Board affirmed the RO's decision.  

Following the Board's July 2001 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  Following the filing of a Joint Motion for Remand 
and to Stay Further Proceedings (Joint Motion), dated in 
November 2001, the Court issued an Order vacating and 
remanding the July 2001 Board decision in December 2001.  

As explained infra, the Board has reopened the veteran's 
claim for a bilateral ankle disability.  Prior to 
adjudicating this issue, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for a bilateral ankle disability.

2.  The evidence received since the RO's December 1993 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

CONCLUSION OF LAW

New and material evidence has been received since the RO's 
December 1993 decision denying the veteran's claim for 
service connection for a bilateral ankle disability; the 
claim for a bilateral ankle disability is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Therefore, any discussion of whether VA has 
complied with the VCAA at this time would be premature.  

A review of the claims files shows that in January 1970, the 
RO denied a claim for service connection for an ankle 
disability, claimed as bone disease.  There was no appeal, 
and that decision became final.  See 38 U.S.C.A. § 7105(c).  
The veteran subsequently applied to reopen this claim on 
several occasions, and these claims were repeatedly denied by 
the RO and/or the Board.  The most recent final denial of the 
claim was a decision by the RO, dated in December 1993.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In August 1999, the veteran filed to reopen his claim for a 
bilateral ankle disability.  In March 2000, the RO denied the 
claim after determining that new and material evidence had 
not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in December 1993.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1993 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board notes that at the time of the RO's 
December 1993 decision, the issue was whether new and 
material evidence had been submitted since a previous and 
final September 1992 Board decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's December 1993 
decision included the veteran's service medical records, to 
include a January 1967 statement from J. D. Scrivner, M.D.  
This statement noted that the veteran had a history of 
arthritis in childhood.  The veteran's service medical 
records included a "report of medical history" which noted 
a history of scarlet fever, arthritis, and kidney trouble 
with "ankle swelling over last few years.  Requires shots to 
take water out."  Service medical records showed that, 
beginning on January 5, 1968, the veteran began receiving 
treatment for ankle pain and swelling.  He denied a history 
of trauma, injury or disease at that time.  X-rays were 
negative.  His ankles were casted, and he was profiled for 
about three weeks with a diagnosis of inflammation of the 
tendons of both ankles.  Another report showed that there was 
no evidence of joint disease or involvement.  A Medical Board 
report showed that the veteran was eventually recommended for 
separation from service in March 1968 with a diagnosis of 
gout, manifested by pain and swelling, both ankles, EPTS 
(existed prior to service).  

Post-service medical records, dated between 1969 and 1986, 
included a 1969 VA examination report which showed negative 
physical and X-ray findings for the ankles.  Similarly, there 
were no relevant findings in an October 1985 VA examination 
report, or in non-VA treatment reports, dated between 1981 
and 1985, to include records from the Social Security 
Administration (SSA).  

At the time of the RO's December 1993 denial of the claim, 
there was no competent opinion of record linking an ankle 
disorder to the veteran's service.  

Evidence received since the RO's December 1993 decision 
includes a report from Toble Anne Becker, D.C., dated in 
August 2002.  In this report, Dr. Becker states that the 
veteran sustained tendon and ligament damage as the result of 
a fall from a rope of between twenty to forty feet during 
service.  

Dr. Becker's statement was not of record at the time of the 
RO's December 1993 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's December 1993 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  








ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a bilateral ankle 
disability is reopened.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

